DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
 Claim 14 is directed towards a "Computer program element" that stores computer program/instructions. While specification at paragraphs [0035, 0037] recites some examples of this program element, specification does not define the term. Thus it is unclear whether the term is meant to encompass signals or not. The broadest reasonable interpretation of the term is applied and currently, the examiner is assuming that it encompasses signals. Signals do not fall within any of the four statutory categories of invention, thus claim 14 is not statutory. Examiner suggests amending claims to recite, "non-transitory computer program element" to exclude non- statutory mediums such as signals.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 15 is directed towards a "Computer readable medium".  While specification at paragraphs [0034, 0036] recites some examples of this recording medium, specification does not define the term. Thus it is unclear whether the term is meant to encompass signals or not. The broadest, reasonable interpretation of the term is applied and currently the examiner is assuming that it encompasses signals. Signals do not fall within any of the four statutory categories of invention, thus claim 15 is not statutory. Examiner suggests amending claims to recite, "non-transitory computer-readable storage medium" to exclude non- statutory mediums such as signals (see, Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2 and also Memorandum on Subject Matter Eligibility of Computer Readable Media, Jan 26, 2010).

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fail to teach a method of operating a haptic system in a vehicle steering system by: “obtaining, by a system comprising a processor, from a feedback computational model, modelled feedback data;
obtaining, by the system, from a feedback estimator, estimated feedback data based on measurement data determined from measurement made on the haptic system;
overlaying, by the system, the modelled feedback data and the estimated feedback data to generate blended feedback data; and
providing, by the system, the blended feedback data to control the haptic feedback to the user”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Sakurai et al. (US 9,598,098) discloses a steering wheel provided with a vibration device.
-Murata et al. (US 9,278,705) discloses an information presentation device using tactile stimulus with vibrator.
-Seagraves (US 9,188,223) discloses a haptic feedback shift indicator located on a steering wheel.
-Nelson (US 2015/0307022) discloses a haptic steering wheel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        10/6/22